DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7 July 2022, with respect to claims 1 and 12 have been fully considered and are persuasive. The rejection of claims 1-3 and 6-13 has been withdrawn. 

Allowable Subject Matter
Claim 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention directs to display processing which arrange 3D image data using 2D image data and depth-related data which generate 3D image data, use overscan for displaying 3D image data, and determine degrees of overscan. More importantly, the degree of overscan provides degrees of cropping and scaling applied to 2D image data. This is application of degree of overscan to both cropping and scaling is unique to the claimed invention and not taught by the prior art of record individually or in combination and is therefore allowable. Moreover, the claims also address the determined degree of overscan is a function of multiplicative product of a nominal overscan value and a gain parameter. This type of the defined degree of overscan is also unique to this claimed invention and is not taught by the prior art of record individually or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483